DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C.:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention as a whole, considering all of the claim elements both individually and in combination, is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. Claims 1-7 represent a system, claims 8-14 represent a method, and claims 15-21 represent a non-transitory computer readable medium.  (See MPEP 2106)
Regarding Step 1, Claim 1 is directed towards a “product”, claim 8 is directed towards a method, and claim 15 is directed towards a non-transitory computer readable medium.  As such, Claims 1, 8 and 15 are directed towards patent eligible subject matter.  
Regarding Step 2A, prong 1, claims 1, 8, and 15 present elements which, under the broadest reasonable interpretation constitute an abstract idea.  Claims 1, 8, and 15 recite a mental process of steering two radar beams to a first field of regard and then to a second field of regard.  The mere inclusion of an “antenna” which does not perform a function does not serve to make the claims patent eligible.  This switching between modes represents a mental process.  

Regarding Step 2B, claims 1, 8, and 15 do not recite additional steps, taken individually or in combination that result in the claims as a whole, amounting to significantly more than the exception.  The radar in claims 1, 8, and 15 consists of an antenna configured to radiate two beams, and a control system that transitions between the two beams.  Claims 1, 8 and 15 do not require that any transmitted energy actually be emitted, nor do claims 1, 8 and 15 require that reflected energy be received, nor do claims 1, 8 and 15 require that the received energy be processed in any meaningful way to provide detection or ranging information.  Without at least these steps, claims 1, 8 and 15 describe a system comprising “a generic computer, recited at a high level of generality”.  As such claims 1, 8 and 15 as a whole, looking at the individual elements individually and in combination, does not integrate the abstract idea into a practical application.  
Claims 2-5, 9-12 and 16-19 recite a generic computer transitioning between the two beams.  These dependent claims do not require any transmitted energy actually be emitted, nor do these dependent claims require that reflected energy be received, nor do these dependent claims require that the received energy be processed in any meaningful way to provide detection or ranging information.  Without at least these steps, claims 2-5, 9-12 and 16-19 when considered separately or in combination describe a system comprising “a generic computer, recited at a high level of generality”, and therefore these dependent claims are also ineligible.  
Claims 6, 13, and 20 recite a generic computer repeating the two beams in a periodic fashion.  Claims 7, 14 and 21 recite two beams in addition to the original two beams.  These dependent claims do not require any transmitted energy actually be emitted, nor do these dependent claims require that reflected energy be received, nor do these claims require that the received energy be processed in any meaningful way to provide detection or ranging information.  Without at least these steps, these dependent claims when considered separately or in combination describe a system comprising “a generic computer, recited at a high level of generality”, and therefore these dependent claims are also ineligible.  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolanek, et al, U. S. Patent Application Publication 2017/0300047 (“Kolanek”).
Regarding claim 1, Kolanek teaches:
A radar subsystem, comprising: at least one antenna configured to radiate at least one first transmit beam and to form at least one first receive beam; and (Kolanek, figures 9A and 9B, paragraphs 0100 0103, “[0100] FIG. 9A is a block diagram illustrating elements that may be present on the aerial platform 100 according to one or more embodiments of the present disclosure. The electronics module and functions thereof on the aerial platform 100 may be contained within a radar module 900, as illustrated in FIG. 9B. [0102] The azimuth scan radar antenna 920 is included in an azimuth radar subsystem, which includes a diplexer 922 for combining radar sent and reflected radar received.”; a radar module 900 that has a diplexer 922 to combine transmission and reception at the same antenna (i.e. an antenna with transmit and receive beams)).
a control circuit configured to steer the at least one first transmit beam and the at least one first receive beam over a first field of regard during a first time period, and (Kolanek, figure 10A, paragraph 0110 and 0152, “[0135] The EMM radar is a Ka-a radar “engagement management module” 900 that controls the search and track radar modes and controls the beams; that can acquire targets by sweeping across 26 “fields of regard” (FOR) using 26 different beam positions; that the sweeps occur during a 26 millisecond time period (i.e. first time period). In this office action, the “acquisition mode” has been mapped to a first transmit and receive beam during the acquisition phase).
to steer the at least one first transmit beam and the at least one first receive beam over a second field of regard during a second time period. (Kolanek, figure 10B, paragraph 0111 and 0152, “[0111] FIG. 10B illustrates a track mode. In FIG. 10B, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a first location 1010 of the eject vehicle 400. In addition, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a second location 1020 of the aerial threat 120. [0152] Once a target is detected, the radar switches to a track only mode or a mixed track and search mode.”; a second field of regard that tracks an ejected vehicle 400 at location 1010, and a target 120 at location 1020).
Kolanek teaches The radar subsystem of claim 1 wherein the control circuit is configured to transition from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to a command. (Kolanek, paragraph 0135-0148, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120.  [0144] The radar operates in either a search mode or track mode. [0148] In the search mode, the output of the middle path matched filter is range gated to split the signal into 135 parallel range channels and each is applied to a 1k Fast Fourier Transform (FFT). … If a target is detected by the acquisition process, a handoff is made to the tracking portion of the receiver.”; a description of the control EMM radar search and acquisition (i.e. first FOR and first period) and tracking (i.e. second FOR and second period); that the radar starts in the acquisition mode and is commanded to transition to the track mode when a target is detected (i.e. in response to a command)).
Regarding claim 3, Kolanek teaches The radar subsystem of claim 1 wherein the control circuit is configured to transition from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to an occurrence of an event. (Kolanek, paragraph 0135-0148, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120.  [0144] The radar operates in either a search mode or track mode. [0148] In the search mode, the output of the middle path matched filter is range gated to split the signal into 135 parallel range channels and each is applied to a 1k Fast Fourier Transform (FFT). … If a target is detected by the acquisition process, a handoff is made to the tracking portion of the receiver. [0152] Once a target is detected, the radar switches to a track only mode a description of the control EMM radar search and acquisition (i.e. first FOR and first period) and tracking (i.e. second FOR and second period); that the radar starts in the acquisition mode and is commanded to transition to the track mode when a target is detected (i.e. in response to an occurrence of an event)).
Regarding claim 4, Kolanek teaches The radar subsystem of claim 1 wherein the control circuit is configured to transition from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to an interrupt signal. (Kolanek, paragraph 0135-0148, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120.  [0144] The radar operates in either a search mode or track mode. [0148] In the search mode, the output of the middle path matched filter is range gated to split the signal into 135 parallel range channels and each is applied to a 1k Fast Fourier Transform (FFT). … If a target is detected by the acquisition process, a handoff is made to the tracking portion of the receiver. [0152] Once a target is detected, the radar switches to a track only mode or a mixed track and search mode.”; a description of the control EMM radar search and acquisition (i.e. first FOR and first period) and tracking (i.e. second FOR and second period); that the radar starts in the acquisition mode and is commanded to transition to the track mode when a target is detected (i.e. in response to an interrupt signal)).
Regarding claim 5, Kolanek teaches The radar subsystem of claim 1 wherein the control circuit is configured to transition from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to an elapse of an amount of time. (Kolanek, figure 22, paragraph 0153, “[0153] FIG. 22 shows a mixed track and search frame structure for the radar process. In the mixed mode, a 10 millisecond frame structure ensures a 100 Hz update rate for tracking three vehicles (e.g., one RPG and two KVs) yet still provides a cyclic frame that transitions from acquisition to tracking based on timeframes in a periodic fashion (i.e. in response to an amount of time); this transition is in addition to the transitions noted above; the transitions above control which signals are tracked (1, 2, or 3 in the example); the transition in this claim is how the different fields of regard are periodically scanned).
Regarding claim 6, Kolanek teaches:
The radar subsystem of claim 1 wherein the control circuit is configured: to cause the at least one antenna to generate the at least one first transmit beam and the at least one first receive beam having a first transmit characteristic and a first receive characteristic, respectively, during a third period of time; and (Kolanek, paragraph 0153, “[0153] FIG. 22 shows a mixed track and search frame structure for the radar process. In the mixed mode, a 10 millisecond frame structure ensures a 100 Hz update rate for tracking three vehicles (e.g., one RPG and two KVs) yet still provides four slots to continue a background search. [0110] FIG. 10A illustrates an acquisition mode wherein an elevation radar generates an elevation fan beam extending in the vertical direction that sweeps in the horizontal direction and an azimuth radar generates an azimuth fan beam extending in the horizontal direction that sweeps in the vertical direction.”; an acquisition frame is repeated at a 100 Hz update rate (i.e. a first period, 3rd, 5th, etc. period of time) using four time slots within the frame to continue search and acquisition (i.e. a first characteristic); figure 10A shows the acquisition mode [first characteristic}).
to cause the at least one antenna to generate the at least one first transmit beam and the at least one first receive beam having a second transmit characteristic and a second receive characteristic, respectively, during a fourth period of time. (Kolanek, paragraph 0153, “[0111] FIG. 10B illustrates a track mode. In FIG. 10B, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a first location 1010 of the eject vehicle 400. In addition, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a second location 1020 of the aerial threat 120.”; that the track mode uses two sequential scans straddling a target location (i.e. a second radar characteristic) with the same 100 Hz update rate (i.e. a second, 4th, 6th, etc. period of time); note: this claim has been interpreted as the first and second transmit characteristics be periodic in nature).
Regarding claim 7, Kolanek teaches:
The radar subsystem of claim 1 wherein: the at least one antenna is configured to radiate at least one second transmit beam and to form at least one second receive beam; and (Kolanek, paragraph 0110, “[0110] FIG. 10A illustrates an acquisition mode wherein an elevation radar generates an elevation fan beam extending in the vertical direction that sweeps in the horizontal direction and an azimuth radar generates an azimuth fan beam extending in the horizontal direction that sweeps in the vertical direction.”; a second transmit beam, which is transmitted in both the horizontal direction (i.e. first transmit/receive beam) and the azimuth [second transmit/receive beam; that the two beams have different controllers (see figure 20), different timeslots).
wherein the control circuit is configured to steer the at least one second transmit beam and the at least one second receive beam over a third field of regard that includes the first and second fields of regard during the first and second time periods. (Kolanek, paragraph 0152, “[0152] FIG. 21 shows a frame structure for a search mode of the radar process. The azimuth and elevation antennas are sequentially scanned over their respective 90 degree sectors. The scan involves 26 beam positions and each frame occupies 26 milliseconds. Since both beams cover the same sector, this ensures that an RPG will be detected within the 26 millisecond search frame time of one beam or the other after launch.”; that the repeating frame structure uses 26 beam positions in both the first and second transmit patterns, that the field of regard is first an elevation fan beam if the horizontal field of regard at each of 26 beams; that the third field of regard is a azimuth beam, scanned along 26 different horizontal positions; note: this claim has been interpreted as two different waveforms (vertical and horizontal) be performed in two different modes).
Kolanek teaches:
A method, comprising: radiating at least one first transmit beam; forming at least one first receive beam; (Kolanek, figures 9A and 9B, paragraphs 0100 0103, “[0100] FIG. 9A is a block diagram illustrating elements that may be present on the aerial platform 100 according to one or more embodiments of the present disclosure. The electronics module and functions thereof on the aerial platform 100 may be contained within a radar module 900, as illustrated in FIG. 9B. [0102] The azimuth scan radar antenna 920 is included in an azimuth radar subsystem, which includes a diplexer 922 for combining radar sent and reflected radar received.”; a radar module 900 that has a diplexer 922 to combine transmission and reception at the same antenna (i.e. an antenna with transmit and receive beams)).
steering the at least one first transmit beam and the at least one first receive beam over a first field of regard during a first time period; and (Kolanek, figure 10A, paragraph 0110 and 0152, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120. [0110] FIG. 10A illustrates an acquisition mode wherein an elevation radar generates an elevation fan beam extending in the vertical direction that sweeps in the horizontal direction and an azimuth radar generates an azimuth fan beam extending in the horizontal direction that sweeps in the vertical direction. [0152] FIG. 21 shows a frame structure for a search mode of the radar process. The azimuth and elevation antennas are sequentially scanned over their respective 90 degree sectors. The scan involves 26 beam positions and each frame occupies 26 milliseconds”; a radar “engagement management module” 900 that controls the search and track radar modes and controls the beams; that can acquire targets by sweeping across 26 “fields of regard” (FOR) using 26 different beam positions; that the sweeps occur during a 26 millisecond time period (i.e. first time period). In this office action, the “acquisition mode” has been mapped to a first transmit and receive beam during the acquisition phase).
steering the at least one first transmit beam and the at least one first receive beam over a second field of regard during a second time period. (Kolanek, figure 10B, paragraph 0111 and 0152, “[0111] FIG. 10B illustrates a track mode. In FIG. 10B, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a first location 1010 of the eject vehicle 400. In addition, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a second location 1020 of the aerial threat 120. [0152] Once a target is detected, the radar switches to a track only mode or a mixed track and search mode.”; a second field of regard that tracks an ejected vehicle 400 at location 1010, and a target 120 at location 1020).
Regarding claim 9, Kolanek teaches The method of claim 8, further comprising transitioning from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to a command. (Kolanek, paragraph 0135-0148, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120.  [0144] The radar operates in either a search mode or track mode. [0148] In the search mode, the output of the middle path matched filter is range gated to split the signal into 135 parallel range channels and each is applied to a 1k Fast Fourier Transform (FFT). … If a target is detected by the acquisition process, a handoff is made to the tracking portion of the receiver.”; a description of the control EMM radar search and acquisition (i.e. first FOR and first period) and tracking (i.e. second FOR and second period); that the radar starts in the acquisition mode and is commanded to transition to the track mode when a target is detected (i.e. in response to a command)).
Kolanek teaches The method of claim 8, further comprising transitioning from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to an occurrence of an event. (Kolanek, paragraph 0135-0148, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120.  [0144] The radar operates in either a search mode or track mode. [0148] In the search mode, the output of the middle path matched filter is range gated to split the signal into 135 parallel range channels and each is applied to a 1k Fast Fourier Transform (FFT). … If a target is detected by the acquisition process, a handoff is made to the tracking portion of the receiver. [0152] Once a target is detected, the radar switches to a track only mode or a mixed track and search mode.”; a description of the control EMM radar search and acquisition (i.e. first FOR and first period) and tracking (i.e. second FOR and second period); that the radar starts in the acquisition mode and is commanded to transition to the track mode when a target is detected (i.e. in response to an occurrence of an event)).
Regarding claim 11, Kolanek teaches The method of claim 8, further comprising transitioning from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to an interrupt signal. (Kolanek, paragraph 0135-0148, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120.  [0144] The radar operates in either a search mode or track mode. [0148] In the search mode, the output of the middle path matched filter is range gated to split the signal into 135 parallel range channels and each is applied to a 1k Fast Fourier Transform (FFT). … If a target is detected by the acquisition process, a handoff is made to the tracking portion of the receiver. [0152] Once a description of the control EMM radar search and acquisition (i.e. first FOR and first period) and tracking (i.e. second FOR and second period); that the radar starts in the acquisition mode and is commanded to transition to the track mode when a target is detected (i.e. in response to an interrupt signal)).
Regarding claim 12, Kolanek teaches The method of claim 8, further comprising transitioning from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to an elapse of an amount of time. (Kolanek, figure 22, paragraph 0153, “[0153] FIG. 22 shows a mixed track and search frame structure for the radar process. In the mixed mode, a 10 millisecond frame structure ensures a 100 Hz update rate for tracking three vehicles (e.g., one RPG and two KVs) yet still provides four slots to continue a background search.”; a cyclic frame that transitions from acquisition to tracking based on timeframes in a periodic fashion (i.e. in response to an amount of time); this transition is in addition to the transitions noted above; the transitions above control which signals are tracked (1, 2, or 3 in the example); the transition in this claim is how the different fields of regard are periodically scanned).
Regarding claim 13, Kolanek teaches:
The method of claim 8, further comprising: causing the at least one first transmit beam to have a first transmit characteristic during a third period of time; causing the at least one first receive beam to have a first receive characteristic during the third period of time; (Kolanek, paragraph 0153, “[0153] FIG. 22 shows a mixed track and search frame structure for the radar process. In the mixed mode, a 10 millisecond frame structure ensures a 100 Hz update rate for tracking three vehicles (e.g., one RPG and two KVs) yet still provides four slots to continue a background search. [0110] FIG. 10A illustrates an acquisition mode wherein an elevation radar generates an elevation fan beam extending in the vertical direction that sweeps in the horizontal direction and an azimuth radar generates an azimuth fan beam extending in the horizontal direction that sweeps in the vertical direction.”; an acquisition frame is repeated at a 100 Hz update rate (i.e. a first period, 3rd, 5th, etc. period of time) using four time slots within the frame to continue search and acquisition (i.e. a first characteristic); figure 10A shows the acquisition mode [first characteristic}).
causing the at least one first transmit beam to have a second transmit characteristic during a fourth period of time; and causing the at least one first receive beam to have a second receive characteristic during the fourth period of time. (Kolanek, paragraph 0153, “[0111] FIG. 10B illustrates a track mode. In FIG. 10B, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a first location 1010 of the eject vehicle 400. In addition, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a second location 1020 of the aerial threat 120.”; that the track mode uses two sequential scans straddling a target location (i.e. a second radar characteristic) with the same 100 Hz update rate (i.e. a second, 4th, 6th, etc. period of time); note: this claim has been interpreted as the first and second transmit characteristics be periodic in nature).
Regarding claim 14, Kolanek teaches:
The method of claim 8, further comprising: radiating at least one second transmit beam; forming at least one second receive beam; and (Kolanek, paragraph 0110, “[0110] FIG. 10A illustrates an acquisition mode wherein an elevation radar generates an elevation fan beam extending in the vertical direction that sweeps in the horizontal direction and an azimuth radar generates an azimuth fan beam extending in the horizontal direction that sweeps in the vertical direction.”; a second transmit beam, which is transmitted in both the horizontal direction (i.e. first transmit/receive beam) and the azimuth [second transmit/receive beam; that the two beams have different controllers (see figure 20), different timeslots).
steering the at least one second transmit beam and the at least one second receive beam over a third field of regard that includes the first and second fields of regard during the first and second time periods. (Kolanek, paragraph 0152, “[0152] FIG. 21 that the repeating frame structure uses 26 beam positions in both the first and second transmit patterns, that the field of regard is first an elevation fan beam if the horizontal field of regard at each of 26 beams; that the third field of regard is a azimuth beam, scanned along 26 different horizontal positions; note: this claim has been interpreted as two different waveforms (vertical and horizontal) be performed in two different modes).
Regarding claim 15, Kolanek teaches:
A non-transitory computer-readable medium storing instructions that, when executed by at least one processing circuit, cause the at least one processing circuit, or another circuit under control of the at least one processing circuit: to radiate at least one first transmit beam; to form at least one first receive beam; (Kolanek, figures 9A and 9B, paragraphs 0100 0103, “[0100] FIG. 9A is a block diagram illustrating elements that may be present on the aerial platform 100 according to one or more embodiments of the present disclosure. The electronics module and functions thereof on the aerial platform 100 may be contained within a radar module 900, as illustrated in FIG. 9B. [0102] The azimuth scan radar antenna 920 is included in an azimuth radar subsystem, which includes a diplexer 922 for combining radar sent and reflected radar received. [0049] A general-purpose processor may be considered a special-purpose processor while the general-purpose processor is configured to execute instructions ( e.g., software code) stored on a computer-readable medium.”; a radar module 900 that has a diplexer 922 to combine transmission and reception at the same antenna (i.e. an antenna with transmit and receive beams); that a processor can use code stored on a computer-readable medium
to steer the at least one first transmit beam and the at least one first receive beam over a first field of regard during a first time period; and (Kolanek, figure 10A, paragraph 0110 and 0152, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120. [0110] FIG. 10A illustrates an acquisition mode wherein an elevation radar generates an elevation fan beam extending in the vertical direction that sweeps in the horizontal direction and an azimuth radar generates an azimuth fan beam extending in the horizontal direction that sweeps in the vertical direction. [0152] FIG. 21 shows a frame structure for a search mode of the radar process. The azimuth and elevation antennas are sequentially scanned over their respective 90 degree sectors. The scan involves 26 beam positions and each frame occupies 26 milliseconds”; a radar “engagement management module” 900 that controls the search and track radar modes and controls the beams; that can acquire targets by sweeping across 26 “fields of regard” (FOR) using 26 different beam positions; that the sweeps occur during a 26 millisecond time period (i.e. first time period). In this office action, the “acquisition mode” has been mapped to a first transmit and receive beam during the acquisition phase).
to steer the at least one first transmit beam and the at least one first receive beam over a second field of regard during a second time period. (Kolanek, figure 10B, paragraph 0111 and 0152, “[0111] FIG. 10B illustrates a track mode. In FIG. 10B, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a first location 1010 of the eject vehicle 400. In addition, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a second location 1020 of the aerial threat 120. [0152] Once a target is detected, the radar switches to a track only mode or a mixed track and search mode.”; a second field of regard that tracks an ejected vehicle 400 at location 1010, and a target 120 at location 1020).
Kolanek teaches The non-transitory computer-readable medium of claim 15 wherein the instructions, when executed by at least one processing circuit, further cause the at least one processing circuit, or another circuit under control of the at least one processing circuit to transition from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to a command. (Kolanek, paragraph 0135-0148, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120.  [0144] The radar operates in either a search mode or track mode. [0148] In the search mode, the output of the middle path matched filter is range gated to split the signal into 135 parallel range channels and each is applied to a 1k Fast Fourier Transform (FFT). … If a target is detected by the acquisition process, a handoff is made to the tracking portion of the receiver.”; a description of the control EMM radar search and acquisition (i.e. first FOR and first period) and tracking (i.e. second FOR and second period); that the radar starts in the acquisition mode and is commanded to transition to the track mode when a target is detected (i.e. in response to a command)).
Regarding claim 17, Kolanek teaches The non-transitory computer-readable medium of claim 15 wherein the instructions, when executed by at least one processing circuit, further cause the at least one processing circuit, or another circuit under control of the at least one processing circuit to transition from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to an occurrence of an event. (Kolanek, paragraph 0135-0148, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120.  [0144] The radar operates in either a search mode or track mode. [0148] In the search mode, the output of the middle path matched filter is range gated to split a description of the control EMM radar search and acquisition (i.e. first FOR and first period) and tracking (i.e. second FOR and second period); that the radar starts in the acquisition mode and is commanded to transition to the track mode when a target is detected (i.e. in response to an occurrence of an event)).
Regarding claim 18, Kolanek teaches The non-transitory computer-readable medium of claim 15 wherein the instructions, when executed by at least one processing circuit, further cause the at least one processing circuit, or another circuit under control of the at least one processing circuit to transition from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to an interrupt signal. (Kolanek, paragraph 0135-0148, “[0135] The EMM radar is a Ka-band active phased array utilizing a pulse Doppler waveform and a set of search and track mode pulse compression codes. An active phased array provides agile beam control to implement rapid search and acquisition functions along with the ability to track multiple targets within radar range and consistent with the short engagement timeline associated with the intercept of aerial threats 120.  [0144] The radar operates in either a search mode or track mode. [0148] In the search mode, the output of the middle path matched filter is range gated to split the signal into 135 parallel range channels and each is applied to a 1k Fast Fourier Transform (FFT). … If a target is detected by the acquisition process, a handoff is made to the tracking portion of the receiver. [0152] Once a target is detected, the radar switches to a track only mode or a mixed track and search mode.”; a description of the control EMM radar search and acquisition (i.e. first FOR and first period) and tracking (i.e. second FOR and second period); that the radar starts in the acquisition mode and is commanded to transition to the track mode when a target is detected (i.e. in response to an interrupt signal)).
Kolanek teaches The non-transitory computer-readable medium of claim 15 wherein the instructions, when executed by at least one processing circuit, further cause the at least one processing circuit, or another circuit under control of the at least one processing circuit to transition from steering the at least one first transmit beam and the at least one first receive beam over the first field of regard to the second field of regard in response to an elapse of an amount of time. (Kolanek, figure 22, paragraph 0153, “[0153] FIG. 22 shows a mixed track and search frame structure for the radar process. In the mixed mode, a 10 millisecond frame structure ensures a 100 Hz update rate for tracking three vehicles (e.g., one RPG and two KVs) yet still provides four slots to continue a background search.”; a cyclic frame that transitions from acquisition to tracking based on timeframes in a periodic fashion (i.e. in response to an amount of time); this transition is in addition to the transitions noted above; the transitions above control which signals are tracked (1, 2, or 3 in the example); the transition in this claim is how the different fields of regard are periodically scanned).
Regarding claim 20, Kolanek teaches:
The non-transitory computer-readable medium of claim 15 wherein the instructions, when executed by at least one processing circuit, further cause the at least one processing circuit, or another circuit under control of the at least one processing circuit: to cause the at least one first transmit beam to have a first transmit characteristic during a third period of time; to cause the at least one first receive beam to have a first receive characteristic during the third period of time; (Kolanek, paragraph 0153, “[0153] FIG. 22 shows a mixed track and search frame structure for the radar process. In the mixed mode, a 10 millisecond frame structure ensures a 100 Hz update rate for tracking three vehicles (e.g., one RPG and two KVs) yet still provides four slots to continue a background search. [0110] FIG. 10A illustrates an acquisition mode wherein an elevation radar generates an elevation fan beam extending in the vertical direction that sweeps in the horizontal direction and an azimuth radar generates an azimuth fan beam extending in the horizontal direction that sweeps in the vertical direction.”; an acquisition frame is repeated at a 100 Hz update rate (i.e. a first period, 3rd, 5th, etc. period of time) using four time slots within the frame to continue search and acquisition (i.e. a first characteristic); figure 10A shows the acquisition mode [first characteristic}).
to cause the at least one first transmit beam to have a second transmit characteristic during a fourth period of time; and to cause the at least one first receive beam to have a second receive characteristic during the fourth period of time. (Kolanek, paragraph 0153, “[0111] FIG. 10B illustrates a track mode. In FIG. 10B, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a first location 1010 of the eject vehicle 400. In addition, two sequential azimuth scans and two sequential elevation scans are shown that pinpoint a second location 1020 of the aerial threat 120.”; that the track mode uses two sequential scans straddling a target location (i.e. a second radar characteristic) with the same 100 Hz update rate (i.e. a second, 4th, 6th, etc. period of time); note: this claim has been interpreted as the first and second transmit characteristics be periodic in nature).
Regarding claim 21, Kolanek teaches:
The non-transitory computer-readable medium of claim 15 wherein the instructions, when executed by at least one processing circuit, further cause the at least one processing circuit, or another circuit under control of the at least one processing circuit: to radiate at least one second transmit beam; to form at least one second receive beam; and (Kolanek, paragraph 0110, “[0110] FIG. 10A illustrates an acquisition mode wherein an elevation radar generates an elevation fan beam extending in the vertical direction that sweeps in the horizontal direction and an azimuth radar generates an azimuth fan beam extending in the horizontal direction that sweeps in the vertical direction.”; a second transmit beam, which is transmitted in both the horizontal direction (i.e. first transmit/receive beam) and the azimuth [second transmit/receive beam; that the two beams have different controllers (see figure 20), different timeslots
to steer the at least one second transmit beam and the at least one second receive beam over a third field of regard that includes the first and second fields of regard during the first and second time periods. (Kolanek, paragraph 0152, “[0152] FIG. 21 shows a frame structure for a search mode of the radar process. The azimuth and elevation antennas are sequentially scanned over their respective 90 degree sectors. The scan involves 26 beam positions and each frame occupies 26 milliseconds. Since both beams cover the same sector, this ensures that an RPG will be detected within the 26 millisecond search frame time of one beam or the other after launch.”; that the repeating frame structure uses 26 beam positions in both the first and second transmit patterns, that the field of regard is first an elevation fan beam if the horizontal field of regard at each of 26 beams; that the third field of regard is a azimuth beam, scanned along 26 different horizontal positions; note: this claim has been interpreted as two different waveforms (vertical and horizontal) be performed in two different modes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Donald HB Braswell/             Examiner, Art Unit 3648